MARVIN, District Judge.
The American ship Brewster, Thatcher, master, bound on a voyage from New Orleans to Boston, and laden with cotton, lard, pork, hemp, etc., on the night of the 16th of March struck upon a part of Carrysfoot reef, known as Forrey rocks, and soon after bilged, and became a total loss. The libellants, some 150 in all, having from 15 to 20 vessels and boats fitted to the business of wrecking, saved cargo and materials and brought them to this port. They were employed in this service some ten days. The materials of the ship have been sold by the marshal for the sum of $2,-252.90, and the damaged part of the cargo has also been sold for the sum of $8,558.38. The cargo saved in good condition has been appraised at $47,640. The materials and much the larger portion of the cargo were saved in good condition by the principal libellants in the case; and I think that the proportion of one third of the materials and this part of the cargo is a reasonable salvage to be allowed them for their services in saving the same. A small portion of the cargo, amounting by the marshal’s account sales to $1,299.12, was saved by the petitioners, as stated in their petition, by diving in the hold of the ship. As to this portion, I think the salvors should be allowed sixty per cent, thereof.
It is ordered, adjudged, and decreed that the clerk pay out of the proceeds of the sales of so much of that portion of the cargo and materials saved by the principal salvors as has been sold by the marshal the one third thereof to the salvors, and the costs and expenses of this suit from the residue. And that the clerk and marshal proceed to divide the residue and unsold part of the cargo by setting off to the salvors the one third thereof, quantity and quality duly considered, in full compensation for their services in saving the same, and after setting off said one third as aforesaid, the marshal advertise and sell the same at auction, and bring the proceeds into the registry of the court for distribution among the salvors. As to that part of the cargo saved by the petitioners by diving, it is ordered that the clerk pay to the salvors sixty per cent, thereof in full compensation for saving the same. That this decree being satisfied, as aforesaid, the clerk pay any residue of the proceeds of any sales to the master of said ship and cargo for and on account of whom it may concern.